Citation Nr: 1751700	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO.  14-24 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to death pension benefits. 

2.  Entitlement to service connection for the cause of the Veteran's death.

3.  Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability (TDIU) for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from May 1949 to August 1952.  He died in August 2010 and the appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, and a March 2013 rating decision by the RO in Philadelphia, Pennsylvania.

The appellant later testified at a hearing conducted by the undersigned Veterans Law Judge in September 2017.  A transcript of the hearing has been associated with the Veteran's VA claims file.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) (2014); 38 C.F.R. § 20.900(c) (2017).  

The issues of entitlement to TDIU and entitlement to service connection for the cause of the Veteran's death, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

At the September 2017 hearing, prior to the promulgation of a decision in the appeal, the appellant withdrew her claim for death pension benefits.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal with regard to the issue of entitlement to death pension benefits have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2014); 38 C.F.R. § 20.204 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision or on the record at a hearing.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by her authorized representative.  38 C.F.R. § 20.204. 

During the September 2017 hearing, prior to the promulgation of a decision in the appeal, the appellant expressed a desire to withdraw from appellate review her claim for death pension benefits.  See Hearing Transcript, page 1.  Hence, there remains no allegation of error of fact or law for appellate consideration with respect to this issue and it is dismissed. 

ORDER

The claim for death pension benefits is dismissed. 

REMAND

For the following reasons, the Board finds that the remaining issues on appeal must be remanded to ensure that the appellant is accorded full compliance with the statutory duty to assist.

At the time of his death, the Veteran had been awarded service connection for posttraumatic stress disorder (PTSD) rated 50 percent disabling, cold injury residuals of the right and left foot, each rated 30 percent disabling, and cold injuries of the right and left hands, each rated 20 percent disabling.  A combined 90 percent disability rating was in effect. 

The Veteran's death certificate lists his immediate cause of death as respiratory failure due to congestive heart failure, which was due to end stage coronary artery disease.  In support of her claim, in September 2017, the appellant submitted a medical treatise article which discusses the relationship between depression and cardiovascular disease.  

Currently, there is no evidence of record which addresses the question of whether the Veteran's PTSD aggravated his congestive heart failure or coronary artery disease, and if so, whether the PTSD caused or contributed to his death.  Consequently, this issue contains certain questions which cannot be answered by the Board.  See 38 C.F.R. § 3.159(c)(4) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

During the September 2017 hearing, the appellant testified that the Veteran began receiving VA medical treatment in 2005.  Currently, the claims file only contains the Veteran's VA treatment records from September 2007 to July 2009.  The remaining treatment records should be obtained and associated with the claims file. 

In a September 2010 statement, the appellant's representative noted that the Veteran had a claim for TDIU pending at the time of his death and indicated that she would like file a claim for accrued benefits.  The record does not indicate that the RO has undertaken any action on this claim, to include inquiring whether or not the appellant would like to be substituted for the Veteran.  See Reliford v. McDonald, 27 Vet. App. 297 (2015).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appellant and inquire whether she would like to be substituted in the Veteran's pending claim of entitlement to TDIU, or whether she would like to pursue the claim on an accrued benefits basis.  Depending on the response, take whatever action is deemed necessary.

2.  Then, the AOJ should obtain the Veteran's outstanding VA medical treatment records.  The Board is particularly interested in the Veteran's treatment records from 2005 to July 2009 and from September 2009 to the date of his death.  All efforts to obtain such records should be documented in the claims folder.  

3.  The AOJ should arrange for an appropriate health care provider to review the Veteran's claims file and provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's PTSD caused, materially contributed to, or hastened his death.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the appellant and her representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


